Citation Nr: 0002677	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation on an extraschedular 
basis for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.

In a January 1999 decision, the Board denied a compensable 
rating on a schedular basis for bilateral hearing loss and 
remanded the issue for consideration on an extraschedular 
basis.  To the extent possible, the RO attempted to develop 
that claim.  The case is again before the Board for final 
appellate review.  


FINDINGS OF FACT

1.  In a February 1999 letter, the RO provided the veteran 
with the opportunity to present evidence regarding the claim 
for an extraschedular rating.  The veteran did not respond to 
this request.  

2.  The competent and probative evidence in this case fails 
to show that the veteran's bilateral hearing loss causes 
marked interference with his employment, or requires frequent 
periods of hospitalization, or otherwise results in an 
unusual disability picture rendering impractical the use of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   

Factual Background

By way of history, the service medical records reflect that 
the veteran's hearing loss began in service.  A rating 
decision dated in August 1977 granted service connection for 
bilateral hearing loss at a noncompensable rate.  

In September 1996, the veteran requested an increased rating 
for his hearing loss.  In a November 1996 statement, the 
veteran indicated that a factory would not hire him to work 
because he has a hearing loss.  

During a VA psychiatric examination dated in November 1996, 
the veteran stated that he completed high school.  Following 
discharge from service, the veteran reported that he had 
trouble finding a job.  He had worked for the railroad for 6 
months, but he had trouble with authority.  He also reported 
working at a lumberyard, a convenience story and a plumbing 
company.  The veteran indicated that he had trouble getting 
along with others.  He otherwise worked at one oil company 
for about 5 years.  His work at another oil company lasted 
around 9 years.  The veteran subsequently began self-
employment digging graves and water lines.  The veteran 
stated that he was quite content with that employment.  Past 
medical history was noted to include hearing loss.  The Axis 
I diagnoses were combat related post-traumatic stress 
disorder, severe and alcohol abuse.  The Axis III diagnosis 
was bilateral hearing loss.  

At the time of a private audiologic examination in December 
1996, the veteran reported no recent history of medical 
problems related to his ears.  Hearing aids for both ears 
were recommended.  

In a January 1997 statement, the veteran indicated that his 
hearing aids were problematic when there was background 
noise, such as a crowd or music while someone was speaking.  
In his March 1997 substantive appeal, the veteran stated that 
his understanding of speech became more impaired when there 
was background noise.  He reported that this resulted in loss 
of employment and civic duties, such as jury duty.  

The veteran was afforded a VA audiologic examination in 
January 1998.  He stated that he worked in maintenance jobs 
and as a grave digger as a civilian, and that he was required 
to use hearing protection in his civilian jobs.  He wore 2 
hearing aids, but he said that they did not help him with 
background noise.  He complained of very significant speech 
understanding problems in background noise.  

In a February 1999 letter from the RO, the veteran was asked 
to submit any evidence to support a claim for an 
extraschedular evaluation, including that there was marked 
interference with employment or periods of frequent 
hospitalization.  The veteran did not respond to this 
request.  

Analysis

In light of the contentions made by the veteran during the 
pendency of his claim for a compensable schedular rating for 
hearing loss, the Board, in January 1999, remanded the matter 
of a higher rating on an extraschedular basis for further 
development.  However, the veteran did not respond to the 
RO's request for any supporting evidence that his disability 
presented an exceptional disability picture that rendered the 
schedular criteria insufficient.  

The duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Id.  When the veteran did 
not respond to the request for evidence, the RO issued a 
supplemental statement of the case in May 1999, in which the 
need for evidence was further explained.  All communications 
were not returned as undeliverable.  In the absence of the 
receipt of any additional evidence, the RO chose not to refer 
the matter to VA's Compensation and Pension Service for 
extraschedular consideration. 

The Board also does not find that referral for consideration 
of an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's hearing loss, in and of 
itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In fact, competent medical records reflect 
that no surgical intervention is indicated and that the 
veteran has not been hospitalized due to his hearing loss.  
The Board recognizes the veteran's complaints of problems 
hearing with background noise.  Additionally, the Axis III 
diagnosis on the 1996 psychiatric examination indicates that 
this medical condition could play a role in understanding or 
managing his mental disorder.  However, the psychiatric 
examination report or other examination report or treatment 
record does not demonstrate any competent opinion that the 
veteran is markedly affected in his employment due to his 
hearing loss.  During the VA psychiatric examination in 1996, 
the veteran reported engaging in a number of types of 
employment, but his reason for terminating employment was not 
listed as being related to hearing problems.   

Notably, 38 C.F.R. § 3.321(b)(1) provides for higher, 
extraschedular ratings in exceptional circumstances whereas 
the percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  What the 
veteran has not shown in this case is that his hearing loss, 
in and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

A compensable evaluation for hearing loss on an 
extraschedular basis is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

